      Case 3:16-md-02741-VC Document 13114 Filed 05/25/21 Page 1 of 3



 1   WILKINSON STEKLOFF LLP                          COVINGTON & BURLING LLP
     Brian L. Stekloff (pro hac vice)                Michael X. Imbroscio (pro hac vice)
 2   (bstekloff@wilkinsonstekloff.com)               (mimbroscio@cov.com)
 3   Rakesh Kilaru (pro hac vice)                    One City Center
     (rkilaru@wilkinsonstekloff.com)                 850 10th St. NW
 4   2001 M St. NW                                   Washington, DC 20001
     10th Floor                                      Tel: 202-662-6000
 5   Washington, DC 20036
     Tel: 202-847-4030
 6   Fax: 202-847-4005
 7
     HOLLINGSWORTH LLP                               BRYAN CAVE LEIGHTON PAISNER LLP
 8   Eric G. Lasker (pro hac vice)                   K. Lee Marshall (CA Bar No. 277092)
     (elasker@hollingsworthllp.com)                  (klmarshall@bclplaw.com)
 9   1350 I St. NW                                   Three Embarcadero Center, 7th Floor
     Washington, DC 20005                            San Francisco, CA 94111
10
     Tel: 202-898-5843                               Tel: 415-675-3400
11   Fax: 202-682-1639                               Fax: 415-675-3434

12   Attorneys for Defendant
     MONSANTO COMPANY
13

14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16   IN RE: ROUNDUP PRODUCTS                     )     MDL No. 2741
     LIABILITY LITIGATION                        )
17                                               )     Case No. 3:16-md-02741-VC
                                                 )
18                                               )     MONSANTO COMPANY’S NOTICE
     Cervantes v. Monsanto Co., 3:19-cv-03015-VC )     OF PARTIAL WITHDRAWAL, AS TO
19                                               )     DR. BOYD ONLY, OF MOTION TO
     Karman v. Monsanto Co., 3:19-cv-01183-VC )        EXCLUDE TESTIMONY OF
20                                               )     PLAINTIFFS’ EXPERTS BARRY
     Pecorelli v. Monsanto Co., 3:16-cv-06936-VC )     BOYD, LAUREN PINTER-BROWN,
21                                               )     AND RON SCHIFF ON RULE 702
     Peterson v. Monsanto Co., 3:18-cv-07271-VC )      GROUNDS
22                                               )
     Rehak v. Monsanto Co., 3:19-cv-01719-VC     )     Hearing date: May 28, 2021
23                                               )
     Schafer v. Monsanto Co., 3:19-cv-02169      )
24                                               )
     Seidl v. Monsanto Co., 3:17-cv-00519-VC     )
25

26

27

28
         Case 3:16-md-02741-VC Document 13114 Filed 05/25/21 Page 2 of 3



 1           On March 19, 2021, Defendant Monsanto Company (“Monsanto”) filed a Motion to Exclude
 2   Testimony of Plaintiffs’ Experts Barry Boyd, Lauren Pinter-Brown, and Ron Schiff on Rule 702
 3   Grounds (the “Motion”) in the Wave 2 cases. See MDL Dkt. 12789.1 Dr. Boyd has been disclosed
 4   only by Plaintiff Randall Seidl, and thus the portion of the motion seeking to exclude Dr. Boyd
 5   pertains only to the Seidl case (3:17-cv-00519-VC). Because the parties have reached a settlement
 6   with respect to the Seidl case, Monsanto hereby withdraws the Motion as to Dr. Boyd only.
 7   Monsanto is not withdrawing the Motion with respect to Dr. Lauren Pinter-Brown or Dr. Ron Schiff.
 8

 9   Dated: May 25, 2021
10                                               Respectfully submitted,
11                                               /s/ Michael X. Imbroscio
                                                 Michael X. Imbroscio (pro hac vice)
12                                               (mimbroscio@cov.com)
13                                               Covington & Burling LLP
                                                 One City Center
14                                               850 10th St. NW
                                                 Washington, DC 20001
15                                               Tel: 202-662-6000
16

17

18

19

20

21

22

23

24
     1
25    Monsanto also filed the Motion on each of the individual case dockets. See Cervantes v. Monsanto
     Co., 3:19-cv-03015-VC, Dkt. 29; Karman v. Monsanto Co., 3:19-cv-01183-VC, Dkt. 31; Pecorelli
26   v. Monsanto Co., 3:16-cv-06936-VC, Dkt. 33; Peterson v. Monsanto Co., 3:18-cv-07271-VC, Dkt.
     29; Rehak v. Monsanto Co., 3:19-cv-01719-VC, Dkt. 22; Schafer v. Monsanto Co., 3:19-cv-02169,
27   Dkt. 30; Seidl v. Monsanto Co., 3:17-cv-00519-VC, Dkt. 23.
28
                                                    1
      Case 3:16-md-02741-VC Document 13114 Filed 05/25/21 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this 25th day of May, 2021, a copy of the foregoing was filed
 3   with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all
 4   appearing parties of record.
 5                                             /s/ Michael X. Imbroscio
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
